 
EXHIBIT 10.25
 


February 18, 2011


By E-mail and US mail-certified:
Ben Porterfield
PO Box 112527
Anchorage, AK 99511


Re: Porterfield Lease, as amended – Request for extension to complete delivery
of shares


Dear Ben:


      As we have discussed, Terra Mining Corporation (“Terra”) has been in the
process of completing a reverse merger with West Mountain Index Advisor, Inc. We
had anticipated that merger would close Friday, February, 18, 2011, but the
banking holiday weekend has now delayed the expected close date until February
22, 2011, a week before our payment of US $50,000 and our tender of 500,000
shares is due under B.2.(a)(ii) on page 3 of our recent amendment to the
Porterfield Lease dated January 7, 2011 (“Amendment”).


     You will receive our payment of the $50,000 on or before the due date of
March 1, 2011, and we still expect to be able to advise you that we have closed
our merger on or before March 1, 2011.  However, we may require an additional
period of time to complete the delivery of the shares.  We are currently in the
process of coordinating with the transfer agent to expedite delivery upon
closing, but until closing occurs we cannot guaranty a specific delivery
date.  Therefore, we ask for your agreement in extending the Amendment’s
B.2(a)(ii) due date until April 1, 2011 to allow sufficient time for delivery of
the shares from our transfer agent.


     Please sign your agreement to this extension of time below and return to me
by e-mail at your earliest opportunity.  Don’t hesitate to contact me if you
have any questions.


Yours very truly,


 

/s/ Gregory Schifrin  

Gregory Schifrin, President
Terra Gold Corporation


cc: J. P. Tangen, Esq.
 
 
 I, Ben Porterfield, hereby allow Terra Gold Corporation until April 1, 2011 to
complete the delivery of 500,000 shares of stock in the publicly traded
affiliate of Terra Gold Corporation.

 

/s/ Ben Porterfield  

/s/ Ben Porterfield